


Exhibit 10.7

 

FORM OF RESTRICTED STOCK AGREEMENT

 

AGREEMENT entered into effective                  (“Grant Date”) by and between
Valmont Industries, Inc., a Delaware corporation (“Company”) and
                          , an employee of the Company (“Employee”).

 

1.             Award.

 

(a)           Shares:  Pursuant to the 2008 Valmont Stock Plan (“Plan”),
               shares (the “Restricted Shares”) of the Company’s common stock,
par value One Dollar per share (“Stock”), shall be issued as hereinafter
provided in Employee’s name subject to certain restrictions thereon.

 

(b)           Plan Incorporated:  Employee acknowledges receipt of a copy of the
Plan, and agrees that this award of Restricted Shares shall be subject to all of
the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as part of this Agreement.

 

2.             Dividends and Voting Rights.  The Employee shall be entitled to
receive any dividends paid with respect to the Restricted Shares that become
payable; provided, however, that no dividends shall be payable to or for the
benefit of the Employee for the Restricted Shares with respect to the record
dates occurring prior to the Grant Date, or with respect to record dates
occurring on or after the date, if any, on which the Employee has forfeited the
Restricted Shares.  The Employee shall be entitled to vote the Restricted Shares
to the same extent as would have been applicable to the Employee if the Employee
was then vested in the shares; provided, however, that the Employee shall not be
entitled to vote the shares with respect to record dates for such voting rights
arising prior to the Grant Date, or with respect to record dates occurring on or
after the date, if any, on which the Employee has forfeited the Restricted
Shares.

 

3.             Restricted Shares.  Employee hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:

 

(a)           Forfeiture Restrictions:  The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee’s employment
with the Company or employing subsidiary for any reason other than those
described below, Employee shall, for no consideration, forfeit to the Company
all Restricted Shares to the extent then subject to the Forfeiture
Restrictions.  The prohibition against transfer and the obligation to forfeit
and surrender Restricted Shares to the Company upon termination of employment
are herein referred to as “Forfeiture Restrictions.”  The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of
Restricted Shares.  Notwithstanding the foregoing, the Forfeiture Restrictions
shall lapse as to all of the Restricted Shares on the earlier of (i) the
occurrence of a Change of Control (as such term is defined in the Plan),
(ii) the date Employee’s employment with the Company is terminated by reason of
death or total disability (as determined by the Compensation Committee of the
Board of Directors of the Company (the “Committee”) using the definition of
total disability of the

 

--------------------------------------------------------------------------------


 

Company’s long term disability plan), (iii) the Employee’s involuntary
termination from the Company prior to age sixty-two without Cause, or
(iv) [Date] (if the Employee’s employment with the Company has not previously
terminated).  For purposes of this Agreement, “Cause” shall include the
Employee’s (i) indictment, conviction, or plea of guilty or nolo contendere to a
misdemeanor involving moral turpitude or a felony, (ii) breach of duties to the
Company which cause material financial loss to the Company, which is not cured
within five days following receipt by Employee of written notice from the Chief
Executive Officer, or (iii) failure of Employee to act at all times in the best
interests of the Company or to carry out the duties of his position as assigned
by the Chief Executive Officer or his designee, if any such failure is not cured
within five days following receipt by Employee of written notice from the Chief
Executive Officer or his designee.

 

(b)           Certificates:  A certificate evidencing the Restricted Shares
shall be issued by the Company in Employee’s name, or at the option of the
Company, in the name of a nominee of the Company, pursuant to which Employee
shall have voting rights and shall be entitled to receive all dividends as
described in Paragraph 2 of this Agreement.  The certificate shall bear a legend
evidencing the nature of the Restricted Shares, and the Company may cause the
certificate to be delivered upon issuance to the Secretary of the Company or to
such other depository as may be designated by the Company as a depository for
safekeeping until the forfeiture occurs or the Forfeiture Restrictions lapse
pursuant to the terms of the Plan and this Award.  Upon the lapse of the
Forfeiture Restrictions without forfeiture and Employee’s delivery to the
Company of the Restricted Shares, the Company shall cause a new certificate or
certificates to be issued without legend in the name of Employee for the shares
upon which Forfeiture Restrictions lapsed.  Notwithstanding any other provisions
of this Agreement, the issuance or delivery of any shares of Stock (whether
subject to the restrictions or unrestricted) may be postponed for such period as
may be required to comply with applicable requirements of any national
securities exchange or any requirements under any law or regulation applicable
to the issuance or delivery of such shares.  The Company shall not be obligated
to issue or deliver any shares of Stock if the issuance or delivery thereof
shall constitute a violation of any provision of any law or any regulation of
any governmental authority or any national securities exchange.

 

4.             Withholding of Tax.  To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restriction results in income
to Employee for federal or state income tax purposes, Employee shall deliver to
the Company at the time of such receipt or lapse, as the case may be, such
amount of money or shares of unrestricted Stock as the Company may require to
meet its withholding obligation under applicable tax laws or regulations, and if
Employee fails to do so, the Company is authorized to withhold from any cash or
Stock remuneration then or thereafter payable to Employee any tax required to be
withheld by reason of such resulting compensation income.

 

5.             Reimbursement.  In the event that (i) the Company is required to
restate and submit to the Securities and Exchange Commission a restatement of
its audited financial statements for a fiscal year after fiscal 2006 due to
material noncompliance with any financial reporting requirement and
(ii) Employee engaged in fraud or intentional misconduct that caused or
contributed to the need for the restatement, as determined by the Board of
Directors, the Company, in an appropriate case as determined by the Board of
Directors, shall be entitled to (i)

 

--------------------------------------------------------------------------------


 

cancel and forfeit any Restricted Shares and/or (ii) require Employee to return
to the Company the value of such Restricted Shares (valued as of the date of the
lapse of Forfeiture Restrictions with respect thereto), in whole or part, and
return of all dividends paid thereon, [include the following additional
provision in CEO, CFO and Group President agreements: “; provided further,
however, that the Board of Directors may apply this right of reimbursement in
all cases to the Chief Executive Officer, Chief Financial Officer, and Group
President (if the conduct occurred in the Group) if an employee of the Company
engaged in fraud or intentional misconduct as described above”].  The rights of
reimbursement of the Company shall be in addition to any other right of
reimbursement provided by law.

 

6.             Administration.  The authority to manage and control the
operation and administration of this Agreement shall be vested in the Committee,
and the Committee shall have all powers with respect to this Agreement as it has
with respect to the Plan.  Any interpretation of the Agreement by the Committee
and any decision made by it with respect to the Agreement is final and binding.

 

7.             Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Employee.

 

8.             Governing Law.  This agreement shall be governed by, and
construed in accordance with, the laws of the State of Nebraska.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
effective as of the Grant Date.

 

VALMONT INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

 

Mogens Bay, Chairman and Chief

 

Employee

 

Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Date

 

Date

 

--------------------------------------------------------------------------------
